FILED
                           NOT FOR PUBLICATION                                 FEB 11 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DAVID V. BECKHAM, an individual,                 No. 11-55441

              Plaintiff - Appellant,             D.C. No. 2:10-cv-07980-R-SS

  V.
                                                 MEMORANDUM*
BAUER PUBLISHING COMPANY, L.P.,
a Delaware limited partnership; BAUER
MAGAZINE L.P., a Delaware limited
liability partnership; BAUER MEDIA
GROUP, INC., a Delaware corporation;
BAUER, INC., a Delaware corporation;
BAUER NORTH AMERICA, INC., a
Delaware corporation; MICHELLE LEE,
an individual,

              Defendants - Appellees,

  and

IRMA NICI, an individual,

              Defendant.



DAVID V. BECKHAM, an individual,                 No. 11-56010

              Plaintiff - Appellant,             D.C. No. 2:10-cv-07980-R-SS

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  V.

BAUER PUBLISHING COMPANY, L.P.,
a Delaware limited partnership; BAUER
MAGAZINE L.P., a Delaware limited
liability partnership; BAUER MEDIA
GROUP, INC., a Delaware corporation;
BAUER, INC., a Delaware corporation;
BAUER NORTH AMERICA, INC., a
Delaware corporation; MICHELLE LEE,
an individual,

               Defendants - Appellees,

  and

IRMA NICI, an individual,

               Defendant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted February 6, 2013**
                               Pasadena, California

Before: O’SCANNLAIN, TROTT, and CLIFTON, Circuit Judges.

        David Beckham appeals the district court’s order granting an anti-SLAPP

motion to strike his complaint against Bauer Publishing Company; Bauer


         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
Magazine; Bauer Media Group, Inc.; Bauer, Inc.; Bauer North America, Inc.; and

Michelle Lee (the “Bauer defendants”). We dismiss his appeal for lack of

appellate jurisdiction.

      Because the district court’s order dismissed Beckham’s claims against some,

but not all, of the defendants in the action, it is not an appealable final order. See

Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1415–16 (9th Cir.

1985). Moreover, this court does not have jurisdiction over his appeal under the

collateral order doctrine because the district court’s order granted immunity to the

Bauer defendants. See DC Comics v. Pac. Pictures Corp., No. 11-56934, 2013

WL 119716, at *4–5 (9th Cir. Jan. 10, 2013) (treating California anti-SLAPP

motions as a form of immunity from suit); Batzel v. Smith, 333 F.3d 1018,

1025–26 (9th Cir. 2003) (same). An order granting immunity to some defendants

before trial can be “fully and effectively reviewed after final judgment.” Branson

v. City of Los Angeles, 912 F.2d 334, 335 (9th Cir. 1990).

      Although Beckham argues that we should follow California law, which

allows interlocutory appeals from orders granting anti-SLAPP motions to strike,

we decline to do so. See Cal. Civ. Proc. Code § 904.1(a)(13). Federal law governs

our jurisdiction in this case and under federal law, we lack appellate jurisdiction.

See Englert v. MacDonell, 551 F.3d 1099, 1107 (9th Cir. 2009).


                                           3
DISMISSED.




             4